Exhibit 99.3 INDEX TO FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Page Unaudited Pro Forma Combined and Consolidated Balance Sheets F-3 Unaudited Pro Forma Combined and Consolidated Statements of Operations F-4 Notes to the Unaudited Pro Forma Combined and Consolidated Balance Sheets and Statements of Operations F-5 F-1 UNAUDITED PRO FORMA COMBINED AND CONSOLIDATED FINANCIAL INFORMATION On March 24, 2010, Pernix Therapeutics Holdings, Inc. (“Pernix”) completed the acquisition from Shionogi Pharma, Inc. (“Shionogi) (formerly “Sciele Pharma, Inc.”) of substantially all of Sciele Pharma’s assets and rights relating to CEDAX, a prescription antibiotic used to treat mild to moderate infections of the throat, ear and respiratory tract, for an aggregate purchase price of $6.1 million to be paid in three installments as follows (i) $1.5 million which was paid at closing, (ii) $1.5 millionwhich waspaid on the 60 th day following the closing, or May 23, 2010 and (iii) $3.1 million to be paid on the 270 th day following the closing, or December 19, 2010 . The acquisition was consummated pursuant to the terms of that certain Asset Purchase Agreement dated January 8, 2010 (the “Agreement”).Pernix expects to fund the acquisition using existing cash and cash equivalents and cash flows provided by existing operations. Pernix retained VelocityHealth Securities, Inc. to provide financial advisory and investment bank services to it in connection with the acquisition of CEDAX for a fee of $100,000. In connection with the closing of the acquisition, Pernix was assigned the rights to a certain Equipment Agreement between Schering Corporation and Shionogi pursuant to which Shionogi will acquire, test and implement certain equipment required for the manufacturing of CEDAX.This equipment, when purchased and implemented, will be paid for by Shionogi and Pernix will assume title.This equipment is expected to be implemented by August 2010. Pernix and Golf Trust of America, Inc. (“GTA”) completed a reverse merger on March 9, 2010 as reported in Pernix’s 8-K filed on March 15, 2010.Since this reverse merger closed prior to the closing of the CEDAX acquisition, the historical financial statements for Pernix illustrated in this pro forma include pro forma statements of both Pernix and GTA so as to more accurately reflect the financial position of Pernix as of the date of the CEDAX acquisition. The unaudited pro forma combined and consolidated balance sheet data assumes that the CEDAX acquisition took place on December 31, 2009, and combines Pernix’s combined and consolidated pro forma balance sheet as of December31, 2009 with the statement of assets acquired and liabilities assumed of CEDAX as of December 31, 2009.The unaudited pro forma combined and consolidated statements of operations for the year ended December 31, 2009 give effect to the acquisition as if it occurred on January1, 2009. The unaudited pro forma combined and consolidated financial statements give effect to the acquisition under thepurchase method of accounting. Accordingly, Pernix’s cost to acquire the CEDAX Product Line has been allocated to the tangible assets and intangible assets based on their respective estimated fair values as of the date of the closing.The fair value estimates are preliminary and may change upon finalization of the purchase price allocation. The CEDAX pro forma adjustments are preliminary; consequently, the amount reflected in the unaudited pro forma combined and consolidated financial statements are subject to change, and the final amounts may differ substantially. The pro forma combined and consolidated financial statements should be read in conjunction with (i) the historical audited combined and consolidated financial statements and notes thereto of Pernix contained in its Current Report on Form 8-K filed on March 15, 2010; (ii) the Unaudited Pro Forma Combined and Consolidated Financial Information of Pernix and GTA contained in Pernix’s Current Report on Form 8-K filed on March 15, 2010, and (iii) the historical audited special-purpose carve out financial statements and notes thereto of the CEDAX Product Line, A Product Owned By Shionogi Pharma, Inc., as of and for the year ended December 31, 2009 which are included as Exhibit 99.2 to this Current Report on Form 8-K/A. The unaudited pro forma combined and consolidated financial information, while helpful in illustrating the financial characteristics of the acquisition of CEDAX to the combined and consolidated company under one set of assumptions, it does not reflect the benefits of any cost savings or opportunities to earn additional revenue and, accordingly, does not attempt to predict or suggest future results. It also is not necessarily indicative of the combined and consolidated financial condition or results of operations of future periods or the combined and consolidated financial condition or results of operations that actually would have been realized had the acquisition occurred during this period. F-2 PERNIX THERAPEUTICS HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED AND CONSOLIDATED BALANCE SHEETS (in thousands) Historical as of December 31, 2009 Golf Trust of America, Inc. Pernix Therapeutics, Inc. Proforma Adjustments Merger Pro forma CEDAX Proforma Adjustments Merger Pro forma Adjusted for CEDAX ASSETS Current Assets Cash and cash equivalents $ $ $ ) $ $ ) (a) $ Note receivable – current — — — Accounts receivable — — — Inventories — — (b) Prepaids and other current assets 28 — 89 (c) Deferred tax asset - current — — — Total current assets ) Property & equipment–net — — Intangible assets — — (d) Other assets – long-term — — Note receivable – long-term — — — TOTAL ASSETS $ LIABILITIES & STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ 86 $ $ — $ $ — $ Accrued expenses 62 ) (e) Accrued allowances — — — Accrued personnel cost — — — Total current liabilities ) Total Liabilities ) Stockholders and Non-Controlling Equity Common Stock 73 — — Additional Paid in Capital — Retained earnings ) ) (a) Total Stockholders’ Equity ) Non-controlling equity — 70 — 70 — 70 Total Equity ) TOTAL LIABILITIES & EQUITY $ See accompanying notes to unaudited pro forma combined and consolidated balance sheets and statements of operations. F-3 PERNIX THERAPEUTICS HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED AND CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) HistoricalYear Ended December 31, 2009 Golf Trust of America, Inc. Pernix Therapeutics, Inc. Proforma Adjustments Proforma CEDAX Proforma Adjustments Merger Pro forma Adjustments for CEDAX Net Sales $
